Citation Nr: 9921921	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  91-24 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the thoracic spine, with muscle strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1974, with subsequent National Guard service, including a 
period of active duty for training from June 1, 1985, to June 
15, 1985.  

This appeal arises from rating decisions in November 1990 and 
September 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) issued an initial 
appellate decision on February 13, 1992, which the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
before March 1, 1999) (Court), which, upon a joint motion by 
the Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's decision and remanded the case to the 
Board for further evidentiary development and readjudication.  
[citation redacted].  

In September 1993, January 1995, and July 1998, the Board 
remanded this case to the RO.  The case was most recently 
returned to the Board in May 1999.  

In the decision of July 1998, the Board granted service 
connection for herniated nucleus pulposus, L5 - S1.  While 
this case was in remand status, a rating decision in November 
1998 assigned a 10 percent evaluation for that disability, 
effective August 13, 1990, and assigned an evaluation of 40 
percent, effective March 1, 1995.  In December 1998, the RO 
notified the veteran of the rating action and his procedural 
and appellate rights.  The veteran has not filed a notice of 
disagreement with the evaluations assigned for herniated 
nucleus pulposus, L5 - S1, and, consequently, the Board finds 
that the issue listed on the first page of this decision is 
the only issue before the Board at this time.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 (1998).  


FINDINGS OF FACT

1.  On recent orthopedic and neurological examinations, there 
were no specific complaints or findings concerning the 
thoracic spine.  

2.  Traumatic arthritis of the thoracic spine is not more 
than 10 percent disabling, under VA schedular criteria.  


CONCLUSION OF LAW

The schedular and extraschedular criteria for an evaluation 
in excess of 10 percent for traumatic arthritis of the 
thoracic spine, with muscle strain, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.71a, 
Diagnostic Codes 5003, 5010, 5291 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating for traumatic arthritis of the thoracic 
spine, with muscle strain, is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also finds that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

The record discloses that on June 6, 1985, while on active 
duty for training, the veteran was riding in a jeep which hit 
a hole, causing his back to strike the seat.  The veteran 
complained of lower back pain.  Several days later, at a 
service department health clinic, tenderness to palpation at 
T2-7 was noted, and the assessment was thoracic strain.  

On June 17, 1985, at a VA facility, the diagnosis was 
thoracic spinal sprain/strain.  On June 18, 1985, a physician 
for the veteran's employer, the Tennessee Valley Authority 
(TVA), determined that the veteran should not operate heavy 
equipment for one week, due to the back injury.  Thereafter, 
the veteran returned to work as a heavy equipment operator 
for TVA.  (In testimony at a personal hearing in March 1991, 
the veteran stated that he stopped working for TVA in October 
1990).  

In July 1985, at an Army facility, the veteran complained of 
sharp, stabbing pain in the thoracic region.  The impression 
was thoracic back strain.  

In October 1985, at a VA orthopedic clinic, trapezius and 
rhomboid muscle strain was noted. 

In March 1986, at an Army facility, X-rays of the lumbosacral 
spine showed straightening of normal lordosis and were 
otherwise unremarkable.  In March 1986, at an Army orthopedic 
clinic, tenderness at T6-7 and L4-5 was noted; the assessment 
was muscle strain.  In May 1986, the veteran was seen for 
persistent thoracic and lumbar pain; the diagnosis was 
probable disc syndrome.  

During hospitalization at an Army facility in August 1986, 
X-rays of the lumbosacral spine showed degenerative changes 
at L4-5.  At discharge from the hospital, the diagnosis was 
chronic mechanical low back pain. 

In November 1986, a CT (computerized tomography) scan of the 
lumbosacral spine at an Army facility showed a small disc 
herniation at L5 - S1.  X-rays were interpreted as showing a 
narrow L5 - S1 intervertebral disc, with a laminectomy 
defect, although the veteran had not undergone any back 
surgery.  In October 1990, VA X-rays of the lumbar spine were 
interpreted as within normal limits.  

In August 1993, a VA CT scan of the lumbar spine showed 
degenerative changes at the L5 - S1 interspace, with no disc 
space herniation identified.  

At a VA examination in March 1995, thoracic spine X-rays 
showed evidence of old trauma and post-traumatic degenerative 
changes in the upper thoracic region.  Diagnoses included 
post-traumatic arthritis of the thoracic spine.

A private MRI (magnetic resonance imaging) of the lumbar 
spine in August 1995 showed a disc bulge or small focal 
herniation at L5 - S1.  A VA MRI of the lumbar spine in April 
1996 showed evidence of disc degeneration, with disc 
herniation at L5 - S1.  

At a VA spine examination in August 1997, the veteran 
complained of a painful low back.  He made no specific 
complaint about his thoracic spine, and there were no 
specific findings concerning the thoracic spine.  

At a VA spine examination in October 1998, the veteran's 
complaints and the examiner's findings concerned the 
lumbosacral spine and L5 nerve root irritation.  There were 
no specific complaints or findings concerning the thoracic 
spine.  

Disabilities evaluations are determined by the application of 
a schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

Where entitlement to service connection has been established, 
and the claim is for an increased rating, it is the present 
level of disability which is of primary concern.  
Francisco v. Brown, 9 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  

Diagnostic Code 5291 provides that moderate limitation of 
motion of the thoracic spine warrants a 10 percent 
evaluation.  Diagnostic Code 5291 also provides that severe 
limitation of motion of the thoracic spine warrants a 10 
percent evaluation, which is the maximum schedular evaluation 
and is the rating which is in effect for the veteran's 
traumatic arthritis of the thoracic spine.  A schedular 
evaluation in excess of 10 percent is not provided by any 
other diagnostic code, and the Board, therefore, finds that 
an increased schedular evaluation is not in order.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5291.  

Furthermore, as there are no current clinical findings 
relating the veteran's complaints of back pain to the 
thoracic segment of the spine, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to functional loss due to 
joint pain, are not for application in this case.  

The Board has considered the potential application of 
38 C.F.R. § 3.321(b)(1) but finds that in this case the 
disability picture presented by the veteran's thoracic spine 
disability is not so exceptional or unusual as to render 
impractical the application of regular schedular standards, 
and thus a referral for an evaluation on an extraschedular 
basis is not warranted.  The Board is, therefore, not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

While the Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  38 U.S.C.A. 
§ 5107(b).  




ORDER

An increased evaluation for traumatic arthritis of the 
thoracic spine, with muscle strain, is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

